Title: From Alexander Hamilton to George Izard, 18 November 1799
From: Hamilton, Alexander
To: Izard, George


New York Novr. 18th. 99
Dr. Sir
The great regard which I have for your Father conspiring with the favorable impressions which I have received of your character induce me to offer you the place of Aide de Camp in my family. If agreeable to you to accept, you will immediately join me at this place, having first obtained the permission of your immediate commanding officer. I mentioned the matter to General Pinckney while here who will therefore dispence with the form of a previous application to him as commanding General of the district.
With great respect & esteem I am Dr. Sir
Lt. Izzard

 